DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 9 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Winter (U.S. Patent Publication No. 2018/0161822 A1).
Regarding Independent Claim 1, Winter teaches a tool for cleaning barbecue grills (device, 1) comprising: a main body (Annotated Fig. 3) having an upper jaw member (stationary beam, 8; Fig. 3) with a top surface (Annotated Fig. 3) and a lower jaw member (stationary beam, 6; Fig. 3) with a bottom surface (Annotate Fig. 3), and the main body (Annotated Fig. 31) further including a back end (Annotated Fig. 4), a left side (Annotated Fig. 8), a right side (opposite left side; Annotated Fig. 8) and a front face (Annotated Fig. 4), and an open mouth (Annotated Fig. 8) extending across the front face (Annotated Fig. 4) and at least partially open on the right and left sides (Annotated Fig. 8) of the main body; and the open mouth (Annotated Fig. 8) being sized, structured and configured for receipt of at least one panel piece (pins, 4 – regarding the limitation, the limitation is the intended use of the tool.  Winter is capable of receiving, in the open mouth, at least one panel piece of corrugated cardboard) therein, so that a front leading edge (Annotated Fig. 8) of the panel piece is positioned forwardly and exterior of the open mouth (Annotated Fig. 8), wherein the leading edge (Annotated Fig. 8) of the panel piece is moved against a surface of the barbecue grill (Figs. 5 – 7) while grasping the main body of the tool (1) to thereby remove grease, charred debris and other residue from the surface of the barbecue grill (Figs. 1 and 2).  

    PNG
    media_image1.png
    593
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    605
    media_image2.png
    Greyscale

Regarding Claim 2, Winter teaches the tool (device, 1) wherein the open mouth (Annotated Fig. 8) includes at least one tooth member (movable beam, 7) that is structured and disposed for promoting sliding insertion of the at least one panel piece into the open mouth (Annotated Fig. 8) while discouraging outward removal of the at least one panel piece from the open mouth once fully inserted therein (Paragraph [0020]).  
Regarding Claim 3, Winter teaches the tool (device, 1) further including a rigid scraping blade (Annotated Fig. 8) extending outwardly from the front face (Annotated Fig. 4) of the main body (Annotated Fig. 3) and below the open mouth (Annotated Fig. 4), and the rigid scraping blade (Annotated Fig. 8) including a linear edge (Annotated Fig. 8) for engaging the barbecue grill surface (Figs. 5 – 7).  
Regarding Claim 7, Winter teaches the tool (device, 1) further including a handle extension (handle, 11) for removable attachment to the main body (Annotated Fig. 3), and the handle extension (11) including a handle portion and at least a head (Annotated Fig. 3) including attachment members (jackscrew, 5) thereon for removable attachment to the main body.  
Regarding Claim 8, Winter teaches the tool (device, 1) wherein the head (Annotated Fig. 3) of the handle extension (11) and the back end of the main body (Annotated Fig. 3) are cooperatively structured for removable attachment of the head (Annotated Fig. 3) of the handle extension (11) to the main body (Annotated Fig. 3).  
Regarding Claim 9, Winter teaches the tool (device, 1) wherein the open mouth (Annotated Fig. 8) is sized, structured and configured for receipt of a plurality of panel pieces of corrugated cardboard in a stacked arrangement (Paragraph [0020] – the limitation is the intended use of the device and it is capable of receiving a plurality of panels as the movable beam is adjusted to open to allow insertion of said panels).
Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Winter (U.S. Patent Publication No. 2018/0161822 A1) in view of Rosenberger (U.S. Patent No. 9,943,885 B1).
Regarding Claim 4, Winter teaches the tool of claim 3 as discussed above.
Winter does not teach the tool further including a bottle opener extending from the main body for removing a bottle cap from a beverage bottle.  
Rosenberger, however, teaches the tool (grate cleaning tool, 9) further including a bottle opener (bottle opener, 19) for removing a bottle cap from a beverage bottle (Fig. 11).  
Rosenberger does not explicitly teach the bottle opener extending from the main body, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Rosenberg to further include the bottle opener extending from the main body, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Further it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Winter to further include a bottle opener for removing a bottle cap from a beverage bottle, as taught by Rosenberger, to provide a multifunctional tool, thus saving on production costs.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Winter (U.S. Patent Publication No. 2018/0161822 A1) in view of Marsden et al. (U.S. Patent Publication No. 2012/0096659 A1).
Regarding Claim 5, Winter teaches the tool of claim 1 as discussed above.
Winter does not teach the tool wherein the main body includes a spaced arrangement of depressions on the top surface for receiving the digit fingers of a user's hand to thereby promote grasping of the main body within one hand of the user.  
Marsden, however, teaches the tool (wire brush, 10) wherein the main body (brush body, 12) includes a spaced arrangement of depressions (frictional grip surface, 36; Fig. 1) on the top surface for receiving the digit fingers of a user's hand to thereby promote grasping of the main body within one hand of the user (Paragraph [0031]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Winter to further include the main body includes a spaced arrangement of depressions on the top surface for receiving the digit fingers of a user's hand to thereby promote grasping of the main body within one hand of the user, as taught by Marsden, to provide a tool, where the user can easily grip the tool, thus providing a safe device for cleaning hot surfaces.
Regarding Claim 6, Winter, a modified, teaches the tool of claim 5 as discussed above.
Winter does not teach the tool wherein the main body further includes a pair of concave depressions on the bottom surface, and the pair of concave depressions being angled relative to one another for receipt of either the left thumb or the right thumb of the user's hand while grasping the main body, thereby promoting a secure grasp of the main body within the user's hand.  
Marsden, however, teaches the tool (wire brush, 10) wherein the main body  (12) further includes a pair of concave depressions (36 – right and left) on the bottom surface (Fig. 4), and the pair of concave depressions being angled relative to one another for receipt of either the left thumb or the right thumb of the user's hand while grasping the main body, thereby promoting a secure grasp of the main body within the user's hand (Paragraph [0031]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Winter to further include a pair of concave depressions on the bottom surface, and the pair of concave depressions being angled relative to one another for receipt of either the left thumb or the right thumb of the user's hand while grasping the main body, thereby promoting a secure grasp of the main body within the user's hand, as taught by Marsden, to provide a tool, where the user can easily grip the tool, thus providing a safe device for cleaning hot surfaces.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows: U. S. Patent Publication No. 2017/0008039 A1 to Weinberger et al. teaches a tool for cleaning barbecue grills comprising: a main body having an upper jaw member with a top surface and a lower jaw member with a bottom surface, and the main body further including a back end, a left side, a right side and a front face, and an open mouth extending across the front face and at least partially open on the right and left sides of the main body; and the open mouth being sized, structured and configured for receipt of at least one panel piece, so that a front leading edge of the panel piece is positioned forwardly and exterior of the open mouth, wherein the leading edge of the c panel piece is moved against a surface of the barbecue grill while grasping the main body of the tool to thereby remove grease, charred debris and other residue from the surface of the barbecue grill.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATINA N. HENSON/Primary Examiner, Art Unit 3723